Citation Nr: 0033961	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-14 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for left leg phlebitis.

2. Entitlement to a rating higher than 10 percent for post-
traumatic headaches from July 24, 1995.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from April 1949 to 
February 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 decision by the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board has re-characterized the issue of entitlement to an 
increased rating for post-traumatic headaches in order to 
comply with the holding by the United States Court of Appeals 
for Veterans Claims (Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999).  In that case, the Court held, in pertinent 
part, that the RO had mistakenly treated the issue as one for 
an increased rating rather than an issue of disagreement with 
an original rating award.  

As in Fenderson, the RO in this case has identified the issue 
regarding the appellant's service-connected headaches as a 
claim for an increased disability rating, rather than a 
disagreement with the original rating awarded for this 
condition.  However, the RO's March 1997 Statement of the 
Case (SOC) provided the appellant with the applicable law and 
regulations and a discussion of the bases for the RO's 
assignment of the initial disability evaluation.  In 
addition, the appellant's pleadings clearly indicate that he 
has been aware that his appeal involved the RO's assignment 
of the initial disability evaluation.  Consequently, the 
Board sees no prejudice to the appellant in re-characterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial evaluation assigned.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


REMAND

Review of the record reveals that, in addition to the 
diagnosis of right leg phlebitis, the veteran was diagnosed 
with varicose veins of both legs during service.  In 

conjunction with his claim for service connection for 
phlebitis of the left leg, the veteran has argued that the 
left leg symptoms documented in service, including those due 
to varicose veins, represented the onset of left leg 
phlebitis.  In support of his claim he has submitted private 
treatment reports which reflect a diagnosis of phlebitis of 
the left leg in August 1975, deep vein thrombosis of the left 
leg during hospitalization in March and April 1993, and a 
history of left leg thrombophlebitis on VA examination in 
October 1995.  However, there is no indication within the 
record that the relationship, if any, between the findings 
relative to the left leg noted during service and any current 
left leg phlebitis has been addressed by a medical expert.  
Given these circumstances, the Board believes that additional 
medical development, which includes obtaining an opinion as 
to any relationship between the findings in service and any 
current vascular disability of the left leg is necessary, and 
that such action is consistent with the mandate of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

With respect to the veteran's service-connected headache 
disorder, the Board notes that there is some confusion 
surrounding the nature of the claim on appeal.  The 
procedural history reflects that the veteran submitted his 
application for benefits in July 1995 in which he 
specifically claimed service connection for "migraine 
headaches."  In support of his claim, he submitted a private 
neurological examination report, dated in May 1994, which 
provided a diagnostic impression of headaches with visual 
phenomenon, most probably migraine or migraine equivalent, 
and possibly seizures secondary to an arachnoid cyst.  
Additional reports reflect that a right temporal lobe 
arachnoid cyst was excised secondary to complaints of severe 
headaches in 1993 and that the veteran's headaches recurred.  
On VA neurological examination in October 1995, the 
diagnostic impression was history of recurrent headaches, 
more likely of the vascular type.  It was further suggested 
that the space-occupying lesion (right temporal lobe 
arachnoid cyst) could have caused headaches, and that 
postoperative changes could have led to relief of the 
headaches followed by re-accumulation of the cyst and 
enhancement of the headache features.


In January 1996, the RO concluded that service-connection was 
warranted for post-traumatic headaches and assigned a 10 
percent disability evaluation under Diagnostic Code 8045-
9304.  The RO noted that the veteran developed complaints of 
headaches after a fall in service and that the 10 percent 
rating was assigned as a subjective symptom of the brain 
trauma sustained in the fall.  The RO also denied service 
connection for migraine headaches.  The RO pointed to the 
absence of a diagnosis of migraine headaches during service 
or on VA examination in October 1995.  

In his April 1997 Substantive Appeal, the veteran argued that 
his service-connected headaches ought to be characterized as 
migraine headaches and as such, should be rated pursuant to 
Diagnostic Code 8100.  In November 1998, the veteran 
indicated that he had been treated for headaches since 1950.  
He noted that service department doctors diagnosed migraine 
headaches and that he had been repeatedly diagnosed with 
migraine headaches since that time.  In December 1999, the RO 
responded by pointing out that service connection for 
migraine headaches had been previously denied and that new 
and material evidence was necessary to reopen the claim.  In 
a February 1999 statement, the veteran wrote that his 
"appeal is related to the rating of my headaches as post-
traumatic versus migraine."  

In view of the veteran's contentions regarding the 
appropriate diagnosis for his service-connected headaches and 
the fact that resolution of the confusion surrounding that 
diagnosis is critical to the application of the appropriate 
rating criteria, specifically Code 8045 versus 8100, the 
Board believes that additional development is necessary.  

The Board further notes that the veteran has reported that he 
was receiving Social Security Administration (SSA) benefits 
in part, as a consequence of phlebitis in his leg.  The SSA 
records may be relevant to the pending appeal and as such 
must be associated with the claims file.  See Baker v. West, 
11 Vet. App. 163 at 169 (1998); Hayes (Gerald) v. Brown, 9 
Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992). 


In addition, on his application for compensation received by 
VA in July 1995, the veteran indicated that he had Reserve 
and/or National Guard service from October 1975 to May 1980.  
However, there is no indication within the claims file that 
efforts were undertaken to obtain any relevant medical 
records which may have been prepared in conjunction with such 
service.

Finally, the veteran, through his representative has 
questioned the adequacy of the July 1998 Supplemental 
Statement of the Case (SSOC).  Pursuant to 38 C.F.R. § 19.31 
(2000), a SSOC will be furnished to the appellant and his or 
her representative, if any, when additional pertinent 
evidence is received after a SOC or the most recent SSOC has 
been issued.  Review of the July 1998 SSOC reveals that it is 
inadequate in that it fails to provide any discussion of the 
additional evidence obtained in support of the appeal 
relative to the rating criteria for the veteran's headaches.  
Accordingly, upon completion of all action requested by this 
remand, the RO must provide the veteran and his 
representative with a SSOC which provides a summary of the 
newly obtained evidence, a summary of the applicable laws and 
regulations, and reasons for each decision rendered.

In an effort to ensure due process, this case is REMANDED for 
the following action: 

1. The veteran should be asked to provide 
a list of all medical treatment that 
he has received for the disabilities 
at issue since 1998.  The RO should 
make arrangements to obtain the 
records from all the sources reported 
by the appellant.  If private 
treatment is reported and those 
records are not obtained, the veteran 
and his representative should be 
provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records. The 
RO should also make sure that all 
records of any relevant VA treatment 
are obtained.  All records obtained 
should be associated with the claims 
folder.  All records maintained by SSA 
should also be sought.

2. The RO should undertake efforts to 
obtain any relevant medical records 
which may have been prepared during 
Reserve and/or National Guard service 
from October 1975 to May 1980.

3. The RO should review the entire file 
and undertake any action necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, including the 
notice provisions contained therein.

4. The veteran should be scheduled for VA 
examinations in an effort to clarify 
the nature of his service-connected 
headache disorder and to obtain an 
opinion regarding the relationship 
between any current left leg phlebitis 
and the findings and symptoms reported 
during service, to include varicose 
veins. The entire claims folder and a 
copy of this remand must be made 
available to, and reviewed by the 
examiners prior to the examinations.  
All diagnostic tests and studies 
deemed necessary by the examiners 
should be conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiners 
should review the results of any 
testing prior to completion of the 
reports.  The reports of examination 
should be comprehensive and include a 
detailed account of all manifestations 
of relevant pathology found.  The 
examiners should provide complete 
rationale for all conclusions reached.  


5. The vascular examiner is requested to 
identify all left leg vascular 
problems and provide an opinion as to 
medical probabilities that any current 
left leg phlebitis began in service.  
If the examiner believes that there is 
no relationship to military service, 
this should be clearly and 
unequivocally indicated.  The 
physician should be advised that, 
since the opinion is required to 
properly adjudicate the claim for 
compensation, it should be 
comprehensive and should include full 
rationale and a discussion of any 
medical principles deemed to be 
pertinent.

6. The neurological examiner is requested 
to identify the nature and frequency 
of the veteran's headaches and to 
provide a specific diagnosis, e.g. 
post-traumatic headaches and/or 
migraine headaches.  The examiner's 
attention is directed to the various 
diagnoses of record to include bi-
temporal headaches in April 1976, 
nonspecific headaches in September 
1976, tension headaches in March 1993, 
migraine headaches in May 1994 and 
vascular headaches in October 1994.  
Attention is further directed to the 
veteran's history of a right temporal 
arachnoid cyst which was excised in 
1993.  The examiner should describe 
all symptoms relative to the veteran's 
headache disability that are 
attributable to military service, and 
provide an opinion as to whether the 
service-connected disability includes 
symptoms that are best characterized 
as being most like migraine headaches 
or post-traumatic ones.  

7. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all the requested 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented, including 
the return of the examination reports 
to the examining physicians, if 
necessary.  

8. After the requested development is 
completed, the RO should re-adjudicate 
the claims of service connection for 
phlebitis of the left leg and 
entitlement to a higher rating for 
headaches.  Consideration should be 
given to whether a "staged" rating is 
warranted.  Fenderson, supra.  

9. If any benefit sought remains denied, 
the veteran and his representative 
should be furnished a SSOC and given 
time to respond.  The SSOC should 
address the entire record, especially 
evidence received since issuance of 
the March 1997 SOC.  Thereafter, and 
in accordance with the current 
appellate procedures, the claims 
folder should be returned to the Board 
for completion of appellate review, if 
in order.  The veteran need take no 
action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


